Title: From James Madison to John B. Prevost (Abstract), 8 April 1805
From: Madison, James
To: Prevost, John B.


8 April 1805, Department of State. “I have had the honor to receive your letter of the 19th. Decr., enclosing your correspondence with the Marquis of Casa Calvo on a subject which has before been brought into the notice of the Government. Should it be revived, the precision, which the paper you have enclosed will give it may enable the Executive to act with the best information of the points in controversy.”
